Exhibit 10.1
 
ASSET CONTRIBUTION AGREEMENT
 
BY AND AMONG
 
SPUR RANCH, INC
 
MR. WILLIAM ANDREW STACK, MR. JEREMY STOBIE and MR. JOHN STANTON
 
Dated August 30, 2010
 


 
This ASSET CONTRIBUTION AGREEMENT (this “Agreement”) is made an entered into as
of August 30, 2010, by and among Spur Ranch, Inc., a Florida Corporation
(“Spur”), Mr. William Andrew Stack, Mr. Jeremy Stobie, and Mr. John Stanton,
(collectively “Contributors”). Spur and Contributors are sometimes referred to
herein individually as a “Party” and collectively as the “Parties.”
 
RECITALS
 
A.  
Contributors desire to transfer, assign and convey to Spur (as a capital
contribution to Spur), and Spur desires to acquire from Contributors, on the
terms and subject to the conditions set forth herein, certain of the
Contributor’s assets as described in Exhibit A to this agreement (“Contributed
Assets”).

 
B.  
The Board of Directors of Spur (the “Board”) believes it is in the best interest
of its respective corporate stockholders that the contribution of assets
described in section 1.1 herein, be accepted by Spur, and that the consideration
as described in section 2.1 herein, be so conveyed by Spur. In furtherance
thereof, the Board has approved this Agreement and the transactions contemplated
hereby.

 
C.  
It is intended that the transfer and assignment of the assets to Spur by the
Contributors, and the issuance of Spur’s shares of restricted common stock
(“Stock”) to each of the Contributors, are each intended to be reported pursuant
to Section 351 of the Internal Revenue Code of 1986.

 
NOW, THEREFORE, in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration, the Parties agree as
follows:
 
CONTRIBUTION OF ASSETS
 
1.1  
Contribution of Assets.

 
(a)  
Contribution. Upon the terms and subject to the conditions set forth herein, at
the execution of this agreement, Spur shall accept and acquire from the
Contributors, and Contributors shall irrevocably convey, transfer, assign and
deliver to Spur, the Contributed Assets as described in Exhibit A.

 
 
 

--------------------------------------------------------------------------------

 
CONSIDERATION FOR CONTRIBUTED ASSETS
 
2.1 Consideration for the Assets
 
(a)  
Stock Issuance. Spur shall issue to each of the following Contributors the
listed shares of Stock:

 
Mr. William Andrew Stack
 
 
5,600,000 shares of Stock
Mr. Jeremy Stobie
 
 
2,750,000 shares of Stock
Mr. John Stanton
 
 
2,750,000 shares of Stock



 
VALUATION OF CONTRIBUTED ASSETS
 
3.1 Valuation of the Contributed Assets
 
(a)  
Valuation. The Parties have agreed that no professional valuation be performed
on the Contributed Assets. The Contributors do not make any guarantee or
representation of value for the Contributed Assets. The consideration issued is
base on an estimate of value made by the Board, and agreed upon by the Parties.
This estimate may not be accurate due to the intangible nature of the assets.

 
CLOSING
 
4.1 Closing
 
(a)  
Closing Place, Time and Date. The closing of this Agreement (the “Closing”)
shall be held at the Company’s offices at 500 N Capital of Texas Hwy, Building
3, Ste 100 Austin, Texas 78746 on August 30, 2010.

 


 
(b)  
Closing Deliveries. At the Closing, unless otherwise provided, Spur shall
deliver or cause to be delivered, to the Contributors, as applicable, the
following:



a.  
Board Resolution approving the issuance of the Stock, addressed to the
Contributor’s Transfer Agent.



b.  
One or more instruments of assignment and assumption, in customary form and
substance reasonably satisfactory to Spur and the Contributors;



c.  
An executed copy of this Agreement.



 
REPRESENTATIONS AND WARRANTIES
 
5.1 Representations and Warranties of Contributors
 
 
 

--------------------------------------------------------------------------------

 
(a)  
Authorization. Each Contributor has full power and authority to execute and
deliver this Agreement and all agreements and instruments delivered pursuant
hereto to which it is a party, and to consummate the transactions contemplated
hereunder.

 
(b)  
Value. Contributors make no representation or warranty as to the value of the
Contributed Assets.

 
5.2 Representation and Warranties of Spur
 
(a)  
Authorization. Spur has the full power and authority to execute and deliver this
Agreement and the ancillary agreements to which they are party to, and to
consummate the transactions contemplated hereunder and to perform their
obligations hereunder, and no other proceedings on the part of Spur are
necessary to authorize the execution, delivery and performance of this Agreement
and the ancillary agreements to which they are party to. This Agreement has been
approved by the Board.

 
CONDITIONS TO THE CLOSING
 
6.1 Conditions to Contributor’s and Spur’s Obligation to Close
 
(a)  
Required Consents, Waivers and Releases. Spur and the Contributors have
furnished with evidence satisfactory to them that each Party has obtained
consents, approvals, and waivers as required by the Parties.

 


 
(b)  
Covenants. The Parties have performed or complied in all material respects with
all agreements and covenants required by this Agreement to be performed or
complied with them on or prior to the Closing.

 
SURVIVAL AND INDEMNIFICATION
 
7.1 Survival and Indemnification
 
(a)  
Survival of the Representations and Warranties. All representations and
warranties set forth in this Agreement, shall survive the Closing for a period
of four (4) years from the anniversary of the Closing.

 


 
(b)  
Indemnity of Spur. Contributors shall defend, indemnify and hold harmless,
jointly and severally, Spur and any successors thereto against any and all
claims, losses, liabilities, damages, deficiencies, costs, expenses arising out
of, or resulting from (herein individually a “Loss” and collectively “Losses”),
or incurred with respect to this Agreement and the transactions contemplated
herein.

 
GOVERNING LAW
 
8.1 Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas without giving effect to any
choice or conflict of law provision or rule. All disputes arising out of or in
connection with this Agreement shall be solely and exclusively resolved by a
court of competent jurisdiction in the State of Texas, County of Travis.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto executed the foregoing Note Conversion
Agreement effective as of the Effective Date set forth above.
 


 

 
SPUR RANCH, INC.:
 
 
By
__________________________________     
Andrew Stack, CEO/Director
 
 
By
__________________________________     
Jeremy Stobie, CFO/Director
 
 
By
__________________________________     
John Stanton, Director
 
 
CONTRIBUTORS:
       
 
By
__________________________________     
Andrew Stack
 
 
By
__________________________________     
Jeremy Stobie
 
 
By
__________________________________     
John Stanton



 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Contributed Assets
 
Spur Ranch Logo
 
Spur Ranch Enterprise Development Plan
 
Spur Ranch Development Conceptuals
 
Spur Ranch Lakecliff Plans and Platting
 
Spur Ranch Opportunities (projects worked on but not closed)
 
Austin Polo Club, Cheval Manor
 
The Polo Club, Dripping Springs
 
Inside Polo Trailers and Footage
 
Polo Photographs and Media
 


 


 


 